IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RICHARD RAYMOND AND KHRISTIAN             : No. 242 MAL 2017
GREYTOCK,                                 :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
CRAIG KROUSE,                             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.